Opinion issued September 24, 2009










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00818-CR
____________

KEVIN BUBIEN, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 337th District Court
Harris County, Texas
Trial Court Cause No. 1115828




MEMORANDUM OPINION
          On September 16, 2009, appellant, KEVIN BUBIEN, filed a motion to
“withdraw notice of appeal” which we construe as a motion to dismiss his appeal. 
The motion includes the signature of both counsel and appellant. No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  See Tex.
R. App. P. 42.2(a).  
          Any pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  See Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.